                                       Case 3:20-cv-07000-WHA Document 101 Filed 07/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10                                UNITED STATES DISTRICT COURT

                                  11
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   JEREMY STANFIELD,
                                  15                  Plaintiff,                             No. C 20–07000 WHA

                                  16            v.
                                                                                             ORDER DENYING PLAINTIFF'S
                                  17   TAWKIFY, INC.,                                        REQUEST FOR LEAVE TO FILE
                                                                                             SECOND AMENDED COMPLAINT
                                  18                  Defendant.

                                  19

                                  20         Plaintiff requests leave to amend his complaint to add a claim based on a single “secretly

                                  21   recorded sales call” that occurred on June 26, 2020, between Jeremy Stanfield and a sales

                                  22   representative of Tawkify, Inc. Plaintiff alleges that this violates California Penal Code

                                  23   Sections 632 and 632.7. If Tawkify violated Sections 632 or 632.7, then Section 637.2 would

                                  24   entitle Stanfield to civil damages for the invasion of his privacy (Br. at 2). Plaintiff’s reply

                                  25   concedes that Stanfield received notice that Stanfield’s originally scheduled sales call on June

                                  26   19, 2020, would be monitored or recorded, but that this notice was not given in relation to the

                                  27   rescheduled June 26 call (Reply at 8).

                                  28
                                       Case 3:20-cv-07000-WHA Document 101 Filed 07/26/21 Page 2 of 3




                                   1        The April 30 deadline for amending pleadings has since long passed (Dkt. 40). Where the

                                   2   Court has imposed a deadline, Rule 16(b)(4) permits modification “only for good cause.” “The

                                   3   central inquiry under Fed. R. Civ. P. 16(b)(4) is whether the requesting party was diligent in

                                   4   seeking the amendment.” DRK Photo v. McGraw-Hill Glob. Ed. Holds., 870 F.3d 978, 989 (9th

                                   5   Cir. 2017). New facts may certainly constitute good cause to amend a complaint, but only

                                   6   where the moving party has diligently pursued discovery of those facts. See, e.g., Bot M8 v.

                                   7   Sony, No. C 19-07027 WHA, 2020 WL 1643692 (N.D. Cal. April 2, 2020).

                                   8        Prejudice to the opposing party carries the greatest weight in determining whether to grant

                                   9   leave to amend. Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

                                  10   Our court of appeals has found prejudice where “new claims set forth in the amended complaint

                                  11   would have greatly altered the nature of the litigation and would have required defendants to

                                  12   have undertaken, at a late hour, an entirely new course of defense.” Morongo Band of Mission
Northern District of California
 United States District Court




                                  13   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). The new allegations have little to do with

                                  14   the subject matter of the original complaint, which focused on Tawkify’s obligations under the

                                  15   Dating Services Contract Act. Therefore, the request for leave to amend does not merely seek

                                  16   to supplement its existing allegations with new facts. Rather, it would advance a new, separate

                                  17   theory of liability based on a supposed invasion of privacy. This new and different claim would

                                  18   entail developing a new defense strategy at a late date and that is prejudice.

                                  19        On March 3, the close of discovery was moved from January 1, 2022, to June 30, 2021,

                                  20   during the hearing on the motion to dismiss. In that hearing, the Court ordered that the motion

                                  21   to dismiss be held in abeyance and converted the motion into a motion for summary judgment

                                  22   because Tawkify relied on facts outside the pleadings (which had not been judicially noticed) in

                                  23   support of its Rule 12(b)(6) motion (Hearing Tr. at 41–42). “A need to reopen discovery and

                                  24   therefore delay the proceedings supports a district court's finding of prejudice from a delayed

                                  25   motion to amend the complaint.” Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d

                                  26   980, 986 (9th Cir. 1999). Allowing the plaintiff leave to amend at this point would prejudice

                                  27   Tawkify because discovery has closed.

                                  28
                                                                                       2
                                       Case 3:20-cv-07000-WHA Document 101 Filed 07/26/21 Page 3 of 3




                                   1        This timing issue also implicates undue delay. Stanfield arguably had no reason to know

                                   2   that the asserted privacy claims existed prior to April 22, 2021, when an audio file of the at-

                                   3   issue call was produced (Br. at 6). Nearly seven weeks, however, passed between plaintiff

                                   4   receiving the information and filing the motion for leave to amend. This motion was brought

                                   5   three weeks prior to the deadline for defendant to file its motion for summary judgment. The

                                   6   hearing on the leave to amend necessarily follows the deadline for summary judgment briefing.

                                   7   Granting leave to amend would cause unnecessary delay by requiring an opportunity for the

                                   8   already-briefed motion for summary judgment to be revised.

                                   9        In light of these factors, the motion for leave to amend is DENIED.

                                  10

                                  11        IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 26, 2021

                                  14

                                  15
                                                                                               WILLIAM ALSUP
                                  16                                                           UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
